COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      EWB-I, LLC v. PlazAmericas Mall Texas, LLC; Sharpstown Mall
                          Texas, LLC; Burlington Coat Factory Realty of Bellaire, Inc.; Mai &
                          Matthew, R.E.I., Inc.; CCW, LLC; Smith, FLP, Ltd.; and LG
                          Sharpstown Bellaire, LLC

Appellate case number:    01-15-00527-CV

Trial court case number: 2010-71771

Trial court:              215th District Court of Harris County

      Appellant EWB-I, LLC appeals the trial court’s order dismissing its declaratory-
judgement claims. In those claims, EWB raised the issues of changed conditions and waiver.

       Each Appellee is hereby ORDERED to provide the Court with the following:

       (1)     a statement whether the responding Appellee moved for judgment that EWB
               could not prevail as a matter of law on the basis of waiver; and

       (2)      if the responding Appellee did, the citation to the record where the motion and
               corresponding order are located.

      Appellees are ordered to provide this information no later tomorrow, May 25, 2017 at
4:00 pm.

       It is so ORDERED.

Judge’s signature: _Harvey Brown______________________________________
                    Acting individually  Acting for the Court


Date: _May 24, 2017_____________________